       Case 1:19-cr-00251-LM Document 76 Filed 09/29/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE

THE UNITED STATES OF AMERICA


               v.                                            No. 19-cr-00251-LM


JOHNATHON IRISH

               ASSENTED-TO MOTION TO EXTEND DEADLINE
            FOR FILING SENTENCING MEMORANDA AND MOTIONS

       The defense, with the assent of the government, respectfully asks that the deadline

for filing sentencing memoranda and requests for a departure or variance be extended by

one business day, from Friday, October 2, 2020 to Monday, October 5, 2020.

       Mr. Irish is scheduled for a sentencing hearing on October 14, 2020. Pursuant to

this court’s order and L. Cr. R. 32.1(i), sentencing memoranda and requests for a

departure or variance are due ten days before sentencing. The tenth day before sentencing

falls on Sunday, October 4, 2020. Under Fed. R. Crim. P. 45(a)(1) and (5), and L. Cr. R.

45.1(i), when a deadline is determined by counting days before an event, and the last day

falls on a weekend or legal holiday, the due date for the filing is determined by counting

backwards to the next day that is not a legal holiday or weekend. Thus, the deadline for

memoranda and motions is Friday, October 2, 2020.

       Undersigned counsel seeks an extension from Friday to the following Monday

because yesterday counsel was scheduled to have an important and time-consuming

hearing on Friday, October 2, 2020, in the matter of State v. Zachary Bailey, No. 215-

2020-CR-0004, a “death-resulting” drug case currently pending in the Superior Court of

New Hampshire for Grafton County. Preparation for that matter over the next few days



                                             1
       Case 1:19-cr-00251-LM Document 76 Filed 09/29/20 Page 2 of 2




and on Friday will make it extremely difficult for counsel to finalize the sentencing

pleadings for this case by the end of the day on Friday.

       Counsel for the defense explained this concern to Assistant United States

Attorney Anna Krasinski who generously assented to counsel’s request to extend the

deadline. Counsel seeks the extension for both parties so that they remain on equal

footing. The extension will not result in the rescheduling of any scheduled hearing or

otherwise delay the case.

       The Court has the discretion to grant this request pursuant to Fed. R. Crim. P.

45(b)(1). No further memorandum of law is submitted because the authority to grant this

motion is stated herein.

       WHEREFORE the defense requests that the deadline for filing sentencing

memoranda and requests for a departure or variance be extended by one business day,

from Friday, October 2, 2020 to Monday, October 5, 2020.

Date: September 29, 2020                                     Respectfully submitted,

                                                             /s/ Richard Guerriero
                                                             Richard Guerriero, Esq.
                                                             N.H. Bar ID. 10530
                                                             Lothstein Guerriero, PLLC
                                                             Chamberlain Block Building
                                                             39 Central Square, Suite 202
                                                             Keene, NH 03431
                                                             Telephone: (603) 352-5000
                                                             richard@nhdefender.com

                              CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to registered Participants identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to the nonregistered participants on the date the
document was signed by me.
                                                              /s/ Richard Guerriero



                                             2
